NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4224-19

ARTHUR J. RAPORTE,

          Plaintiff-Appellant,

v.

KAREN SARGENT,

     Defendant-Respondent.
_________________________

                   Argued February 14, 2022 – Decided March 8, 2022

                   Before Judges Accurso and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Mercer County,
                   Docket No. FM-11-0166-02.

                   Jillian Frost Kalyan argued the cause for appellant
                   (Pellettieri Rabstein & Altman, attorneys; John A.
                   Hartmann, III, of counsel and on the briefs; Jillian Frost
                   Kalyan, on the briefs).

                   Lauren K. Beaver argued the cause for respondent
                   (Ulrichsen Rosen & Freed LLC, attorneys; Barbara
                   Ulrichsen and Lauren K. Beaver, of counsel and on the
                   brief; Neethi Vasudevan, on the brief).
PER CURIAM

      In this post-judgment dissolution matter, plaintiff Arthur J. Raporte

appeals from a June 17, 2020 order, denying his motion to terminate alimony

and granting his ex-wife, defendant Karen Sargent, a counsel fee award. We

affirm.

                                     I.

      The parties were married in 1982 and divorced in August 2002. When

they divorced, they incorporated the terms of a July 17, 2002 Property

Settlement Agreement (PSA) into their final judgment. Article 2.1 of the PSA

fixed plaintiff's alimony obligation as follows:

            Husband shall pay to the Wife the sum of Eight
            Thousand Dollars ($8,000) per month as and for
            permanent alimony. The parties acknowledge pursuant
            to Crews v. Crews, 164 N.J. 11 (2000) that this amount
            will permit Wife to maintain at least the standard of
            living attained during the marriage. This obligation
            shall continue until Husband retires. At this time, the
            parties acknowledge that there is no agreement as to a
            specific age at which Husband shall retire from full-
            time employment. Wife reserves the right to contest the
            reasonableness of Husband's retirement age. The
            parties agree that, upon his retirement, Husband's
            obligation shall be modified to Six Thousand Dollars
            ($6,000) per month. Husband's alimony obligation
            shall terminate upon the death of either party or
            remarriage of Wife.

            [(Emphasis added).]

                                                                      A-4224-19
                                          2
      In April 2014, plaintiff's counsel notified defendant that plaintiff, at age

fifty-nine, was retiring from his position at Lorillard Tobacco, due to health

concerns. Although plaintiff had not reached "full retirement age,"1 defendant

opted not to formally challenge plaintiff's retirement decision. Therefore, he

commenced making alimony payments at the reduced rate of $6,000 per month,

pursuant to the term of the PSA.

      After his retirement from Lorillard Tobacco, plaintiff continued to work,

managing two urgent care centers on a part-time basis. By March 2020, one of

the centers closed and the other was in the process of closing. Plaintiff's attorney

notified defendant that plaintiff was "unable to maintain his alimony obligation

beyond April 1, 2020" and would be "suspend[ing] his alimony payment

effective immediately."

      Defendant filed a motion, seeking continuation of alimony at the rate of

$6,000 per month, an award of counsel fees and costs, and other relief not




1
   "Full retirement age" is defined as "the age at which a person is eligible to
receive full retirement for full retirement benefits under section 216 of the
federal Social Security Act (42 U.S.C. § 416)." N.J.S.A. 2A:34-23. The record
reflects plaintiff reached "full retirement age" in 2020, when he turned sixty-six.
See 42 U.S.C. § 416(l)(1)(c). Defendant turned sixty-six in 2019.
                                                                              A-4224-19
                                         3
relevant to this appeal. Plaintiff filed a cross-motion, asking the court to deny

defendant's motion in its entirety and terminate his alimony obligation.

      In support of her application, defendant certified she had "minimal assets

and income other than the alimony payment[s] from [p]laintiff," and was "unable

to work in [her] profession as an architect" after the divorce, because she

suffered from medical conditions which "cause[d] severe fatigue and nausea and

greatly interfere[d] with [her] day-to-day life." Additionally, defendant certified

she owned no real estate, having lost a real estate investment in France during

the 2008 recession. Further, she stated her Social Security benefits were just

slightly over $1,000 per month, so she was "in desperate need" of plaintiff's

alimony payments for "basic necessities."

      Plaintiff submitted a Case Information Statement (CIS) with his cross -

motion, confirming he ceased working part-time at the end of February 2020.

His CIS reflected that as of April 2020, his year-to-date gross income totaled

slightly over $9,000, and his unearned income totaled approximately $28,000.

The sources of unearned income he listed were a monthly pension and quarterly

stock dividends.

      Although plaintiff's CIS showed he netted roughly $215,000 in 2019, he

submitted no tax returns for that year, nor any preceding years. Similarly,


                                                                             A-4224-19
                                        4
although plaintiff noted the parties "did not exchange extensive discovery or

[CISs] at the time of [the] divorce," he did not supply Judge Catherine

Fitzpatrick with other financial documents to prove what the parties' incomes,

assets and liabilities were at the time of the divorce. Instead, he described the

assets each party received by way of equitable distribution and claimed

defendant "received a significantly disproportionate share of" the parties' assets.

      Plaintiff further certified that after the divorce, his expenses increased, but

he did not provide specifics. He also stated he remarried, was divorcing a second

time, and had a seventeen-year-old daughter from that marriage who would be

attending college in the fall. Additionally, he represented that because his

monthly expenses for himself and his daughter approached close to $14,000 per

month, he could not satisfy his alimony obligation. Finally, plaintiff stated, "I

understand that under N.J.S.A. 2A:34-23(j)(3), I may be permitted to terminate

my permanent alimony obligation as a result of my retirement even though

retirement was not considered grounds for termination of alimony at the time of

our agreement," but he further argued defendant "had substantial opportunity

and ability to save for retirement."

      Less than two weeks after hearing argument on the motions, Judge

Fitzpatrick rendered a decision on the record, granting defendant's enforcement


                                                                              A-4224-19
                                         5
application, continuing plaintiff's alimony obligation at $6,000 per month, and

awarding defendant counsel fees and costs in the sum of $7,833. The judge

found

             the parties cannot expect a court to present to them a
             contract better than or different from the agreement
             they struck between themselves. Thus, when the intent
             of the parties is plain and the language is clear and
             unambiguous, a court must enforce the agreement as
             written, unless doing so would lead to an absurd result.

                   This was a [twenty]-year marriage, which
             incorporated a comprehensive property settlement
             agreement. And as [defendant's counsel] outlined, . . .
             there was a provision [about] what . . . the alimony
             [would] be when the plaintiff retired, and when [it]
             would . . . terminate − only upon three events, her death,
             his death, or her remarriage. And based upon the
             above, the [c]ourt finds that this alimony obligation
             must continue.

        Judge Fitzpatrick also disagreed with the arguments plaintiff advanced

under N.J.S.A. 2A:34-23(j)(3), stating

             the parties' property settlement agreement is clear. The
             court doesn't want to repeat itself, but it is clear and
             there was clearly a provision made for a step-down once
             [plaintiff] retired, and he's been paying a reduced rate
             for six years. [Defendant] evidenced good faith and
             accepted his position that he retired early and [she] has
             received $24,000 less [per year] . . . since that time.

                   ....



                                                                          A-4224-19
                                         6
               [Defendant] agreed to the reduction in good faith and
               to avoid litigation, all the while thinking she's going to
               continue to get $6,000 [in monthly alimony] until she
               dies, her former husband dies, or in the event of her
               remarriage.

      Regarding defendant's request for counsel fees and costs, the judge

concluded defendant's application was made in good faith, defendant had

"limited assets," and did "not have an ability to pay her counsel fees in light of

her assets."     Further, the judge found defendant's attorneys addressed the

appropriate factors to warrant a counsel fee award, their hourly rates were

reasonable, and plaintiff was able to pay defendant's fees.

                                        II.

      On appeal, plaintiff argues the trial court erred: (1) "as a matter of law

when it failed to apply N.J.S.A. 2A:34-23(j) to plaintiff's application to

terminate his alimony obligation based on his retirement"; and (2) when "it

granted defendant's request for counsel fees based on the denial of plaintiff's

application." These arguments are unavailing.

      We accord "great deference to discretionary decisions of Family Part

judges," Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012), in

recognition of the "family courts' special jurisdiction and expertise in family

matters," N.J. Div. of Youth & Fam. Servs. v. M.C. III, 201 N.J. 328, 343


                                                                            A-4224-19
                                              7
(2010) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)).              However,

questions of law determined by the trial court require our de novo review.

Avelino-Catabran v. Catabran, 445 N.J. Super. 574, 587 (App. Div. 2016); see

also Reese v. Weis, 430 N.J. Super. 552, 568 (App. Div. 2013) (stating a

statutory interpretation question is a legal issue subject to our plenary review) .

      Our state "favor[s] the use of consensual agreements to resolve marital

controversies." J.B. v. W.B., 215 N.J. 305, 326 (2013) (quoting Konzelman v.

Konzelman, 158 N.J. 185, 193 (1999)). Thus, a court should not "unnecessarily

or lightly disturb[]" a marital agreement, Quinn v. Quinn, 225 N.J. 34, 44

(2016) (quoting Konzelman, 158 N.J. at 193-94), and should not "rewrite or

revise an agreement when the intent of the parties is clear," id. at 45 (citing J.B.,

215 N.J. at 326).

      "Agreements between separated spouses executed voluntarily and

understandingly for the purpose of settling the issue of [alimony and child

support] are specifically enforceable, but only to the extent that they are just and

equitable." Quinn, 225 N.J. at 48 (alterations in original) (quoting Berkowitz v.

Berkowitz, 55 N.J. 564, 569 (1970)). Thus, a court can modify a support

agreement where there is a showing of changed circumstances. Id. at 49; see

also Lepis v. Lepis, 83 N.J. 139, 146 (1980); N.J.S.A. 2A:34-23(b). When an


                                                                              A-4224-19
                                         8
obligor seeks a termination of alimony, "the central issue is the supporting

spouse's ability to pay." Miller v. Miller, 160 N.J. 408, 420 (1999).

      Lepis imposes a fairness dimension to the modification analysis, even

when the parties themselves have set the parameters of alimony. 83 N.J. at 148-

49; see also Konzelman, 158 N.J. at 194. "In deciding whether to modify an

agreement due to changed circumstances, 'the proper criteria are whether the

change in circumstance is continuing and whether the agreement or decree has

made explicit provision for the change.'" Quinn, 225 N.J. at 49 (quoting Lepis,

83 N.J. at 152).

      Regarding plaintiff's first argument, we are mindful that under N.J.S.A.

2A:34-23(j)(3), "[w]hen a retirement application is filed in cases in which there

is an existing final alimony order or enforceable written agreement established

prior to [September 10, 2014], the obligor's reaching full retirement age . . . shall

be deemed a good faith retirement age." Additionally, we acknowledge that

typically, "[a]n income reduction resulting from a 'good faith retirement' after

age sixty-five is a . . . change of circumstances event, prompting a detailed

review of the financial situation facing the parties to evaluate the

impact retirement has on a preexisting alimony award." Landers v. Landers,

444 N.J. Super. 315, 320 (App. Div. 2016) (quoting Silvan v. Sylvan, 267 N.J.


                                                                               A-4224-19
                                         9
Super. 578, 581 (App. Div. 1993)). But as we have previously noted, N.J.S.A.

2A:34-23(j)(3), "follows the prior principles outlined in Lepis and its progeny,

by mandating [a trial court] . . . determine whether the obligor, by a

preponderance of the evidence, has demonstrated that modification or

termination of alimony is appropriate." Id. at 324.2

      By preserving the Lepis standard, the amended statute prevented the

evisceration of existing support provisions in marital settlement agreements or

consent orders that explicitly contemplated an anticipated event which otherwise

might constitute a substantial change in circumstances warranting modification

or termination. In that regard, our Court noted long ago, "[i]f the existing

support arrangement has in fact provided for the circumstances alleged as

'changed,' it would not ordinarily be 'equitable and fair,' to grant modification."

Lepis, 83 N.J. at 153 (quoting Smith v. Smith, 72 N.J. 350, 360 (1977)).

      Accordingly, we perceive no basis to disturb Judge Fitzpatrick's

enforcement of the PSA, particularly given plaintiff's failure to establish a prima


2
    We note plaintiff's retirement in 2020 did not trigger the rebuttable
presumption under N.J.S.A. 2A:34-23(j)(1), which "places the burden on the
obligee to demonstrate continuation of the alimony award once an obligor
attains full retirement age." Landers, 444 N.J. Super. at 323. That is because
subsection (j)(1) applies solely to orders and agreements entered after
September 10, 2014. Id. at 324.


                                                                             A-4224-19
                                       10
facie case of a substantial change in circumstances beyond his achieving full

retirement age. Indeed, as defendant highlights, plaintiff neglected to attach any

recent or prior tax returns to his CIS, and the CIS was otherwise incomplete.

Further, although plaintiff represented the parties "did not exchange extensive

discovery or [CISs] at the time of [the] divorce," he failed to provide Judge

Fitzpatrick with "other relevant financial documents . . . in connection with the"

very agreement he sought to modify. See R. 5:5-4(a)(5).

      Next, to the extent plaintiff contends he "effectively [had] no other option"

at the time of the divorce but to agree on a plan for retirement, and he now is

being "punishe[d] . . . for his foresight," we disagree. Certainly, as defendant

notes, the PSA could have remained silent on what effect, if any, plaintiff's

retirement would have on his alimony obligation. Alternatively, the parties

simply could have stipulated that any determination on how plaintiff's retirement

would affect his alimony obligation would abide the event.

      Similarly, plaintiff's argument that the terms of the PSA "are not clear and

unambiguous" is unavailing. Indeed, he confirms that in 2002, he "plan[ned]

for retirement within the Agreement." Also, we note the final sentence in Article

2.1 of the PSA was explicit in providing for only three bases to terminate

plaintiff's alimony obligation: his death; defendant's death; or her remarriage.


                                                                             A-4224-19
                                       11
Moreover, we are satisfied plaintiff not only understood his spousal support

obligations under the PSA but relied on the terms of the PSA in 2014 when he

stopped working full time and promptly reduced his alimony payments to $6,000

per month.

      Lastly, we are satisfied plaintiff's challenge to the counsel fee award lacks

merit. R. 2:11-3(e)(1)(E). A trial court's decision to grant or deny attorney's

fees in a family action will be disturbed "only on the 'rarest occasion,' and then

only because of clear abuse of discretion." Strahan v. Strahan, 402 N.J. Super.

298, 317 (App. Div. 2008) (quoting Rendine v. Panzer, 141 N.J. 292, 317

(1995)); see also Bisbing v. Bisbing, 468 N.J. Super. 112, 121 (App. Div. 2021).

      Here, plaintiff concedes the judge considered the appropriate factors

under Rule 5:3-5(c) and RPC 1.5 when she granted defendant counsel fees and

costs in the sum of $7,833. He also admits the judge's award "likely does not

rise to the level of an 'abuse of discretion.'" Still, he argues if he prevails on his

termination of alimony argument, the fee award also should be reversed.

      Because we agree with Judge Fitzpatrick's decision to enforce the PSA,

and because the record supports her findings relative to defendant's good faith

in filing her motion, the reasonableness of the fees incurred and hourly rates

charged by defendant's attorneys, and plaintiff's superior ability to pay


                                                                               A-4224-19
                                         12
defendant's fees, we perceive no reason to second-guess the award of counsel

fees and costs to defendant.

      To the extent we have not addressed plaintiff's remaining arguments, we

are satisfied they lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-4224-19
                                        13